UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended JUNE30, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:001-32991 WASHINGTON TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) RHODE ISLAND 05-0404671 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 23 BROAD STREET WESTERLY, RHODE ISLAND (Address of principal executive offices) (Zip Code) (401) 348-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Mark one) Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo The number of shares of common stock of the registrant outstanding as of August5, 2011 was 16,279,449. Table of Contents FORM 10-Q WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES For the Quarter Ended June30, 2011 TABLE OF CONTENTS Page Number PART I.Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets June30, 2011 and December31, 2010 3 Consolidated Statements of Income Three and Six Months Ended June30, 2011 and 2010 4 Consolidated Statements of Cash Flows Six Months Ended June30, 2011 and 2010 5 Condensed Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 64 Item 4. Controls and Procedures 64 PART II.Other Information Item 1. Legal Proceedings 64 Item 1A. Risk Factors 65 Item 6. Exhibits 65 Signatures 66 Exhibit 31.1Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certifications of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 -2- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (Dollars in thousands, WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES except par value) CONSOLIDATED BALANCE SHEETS (unaudited) June30, December31, Assets: Cash and due from banks $ $ Other short-term investments Mortgage loans held for sale Securities available for sale, at fair value; amortized cost $570,905 in 2011 and $578,897 in 2010 Federal Home Loan Bank stock, at cost Loans: Commercial and other Residential real estate Consumer Total loans Less allowance for loan losses Net loans Premises and equipment, net Investment in bank-owned life insurance Goodwill Identifiable intangible assets, net Other assets Total assets $ $ Liabilities: Deposits: Demand deposits $ $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits Federal Home Loan Bank advances Junior subordinated debentures Other borrowings Other liabilities Total liabilities Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 16,266,483 shares in 2011 and 16,171,618 shares in 2010 Paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -3- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars and shares in thousands, CONSOLIDATED STATEMENTS OF INCOME (unaudited) except per share amounts) Three Months Six Months Periods ended June30, Interest income: Interest and fees on loans $ Interest on securities: Taxable Nontaxable Dividends on corporate stock and Federal Home Loan Bank stock 66 54 Other interest income 13 13 37 34 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Junior subordinated debentures Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Wealth management services: Trust and investment advisory fees Mutual fund fees Financial planning, commissions and other service fees Wealth management services Service charges on deposit accounts Merchant processing fees Card interchange fees Income from bank-owned life insurance Net gains on loan sales and commissions on loans originated for others Net realized gains on securities – – Net (losses) gains on interest rate swap contracts ) ) 41 ) Equity in losses of unconsolidated subsidiaries ) Other income Noninterest income, excluding other-than-temporary impairment losses Total other-than-temporary impairment losses on securities – ) ) ) Portion of loss recognized in other comprehensive income (before tax) – ) 21 ) Net impairment losses recognized in earnings – ) ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Equipment Merchant processing costs Outsourced services FDIC deposit insurance costs Legal, audit and professional fees Advertising and promotion Amortization of intangibles Foreclosed property costs 87 Debt prepayment penalties – – Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted Per share information: Basic earnings per common share $ Diluted earnings per common share $ Cash dividends declared per share $ The accompanying notes are an integral part of these unaudited consolidated financial statements -4- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars in thousands) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six months ended June30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Foreclosed and repossessed property valuation adjustments 50 Net gain on sale of premises ) – Net amortization of premium and discount Net amortization of intangibles Share-based compensation Earnings from bank-owned life insurance ) ) Net gains on loan sales and commissions on loans originated for others ) ) Net realized gains on securities ) – Net impairment losses recognized in earnings 33 Net (gains) losses on interest rate swap contracts ) 53 Equity in losses of unconsolidated subsidiaries Proceeds from sales of loans Loans originated for sale ) ) Decrease in other assets Decrease in other liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Purchases of: Mortgage-backed securities available for sale ) ) Other investment securities available for sale - ) Proceeds from sale of: Mortgage-backed securities available for sale - Other investment securities available for sale Maturities and principal payments of mortgage-backed securities available for sale Net increase in loans ) ) Purchases of loans, including purchased interest ) ) Proceeds from the sale of property acquired through foreclosure or repossession Purchases of premises and equipment ) ) Purchases of bank-owned life insurance - ) Net proceeds from the sale of premises - Equity investments in real estate limited partnerships ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Net (decrease) increase in deposits ) Net decrease in other borrowings ) ) Proceeds from Federal Home Loan Bank advances Repayment of Federal Home Loan Bank advances ) ) Issuance of treasury stock, including deferred compensation plan activity - 44 Net proceeds from the issuance of common stock under dividend reinvestment plan Net proceeds from the exercise of stock options and issuance of other compensation-related equity instruments Tax benefit from stock option exercises and issuance of other compensation-related equity instruments 68 47 Cash dividends paid ) ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash Investing and Financing Activities: Loans charged off $ $ Net transfers from loans to property acquired through foreclosure or repossession Supplemental Disclosures: Interest payments Income tax payments The accompanying notes are an integral part of these unaudited consolidated financial statements. -5- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (1) General and Basis of Presentation Washington Trust Bancorp, Inc. (the “Bancorp”) is a publicly-owned registered bank holding company that has elected to be a financial holding company.The Bancorp owns all of the outstanding common stock of The Washington Trust Company (the “Bank”), a Rhode Island chartered commercial bank founded in 1800.Through its subsidiaries, the Bancorp offers a complete product line of financial services including commercial, residential and consumer lending, retail and commercial deposit products, and wealth management services through its offices in Rhode Island, eastern Massachusetts and southeastern Connecticut. The consolidated financial statements include the accounts of the Bancorp and its subsidiaries (collectively, the “Corporation” or “Washington Trust”).All significant intercompany transactions have been eliminated.Certain prior year amounts have been reclassified to conform to the current year classification.Such reclassifications have no effect on previously reported net income or shareholders’ equity. The accounting and reporting policies of the Corporation conform to accounting principles generally accepted in the United States of America (“GAAP”) and to general practices of the banking industry.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to change are the determination of the allowance for loan losses and the review of goodwill, other intangible assets and investments for impairment.The current economic environment has increased the degree of uncertainty inherent in such estimates and assumptions. In the opinion of management, the accompanying consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) and disclosures necessary to present fairly the Corporation’s financial position as of June30, 2011 and December31, 2010, respectively, and the results of operations and cash flows for the interim periods presented.Interim results are not necessarily reflective of the results of the entire year.The unaudited consolidated financial statements of the Corporation presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and note disclosures required by GAAP.The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended December31, 2010. (2) Recently Issued Accounting Pronouncements Receivables – Topic 310 Accounting Standards Update No. 2010-20 “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” (“ASU 2010-20”) was issued in July 2010.ASU 2010-20 significantly enhances disclosures that entities must make about the credit quality of financing receivables and the allowance for credit losses.The Financial Accounting Standards Board (“FASB”) issued the ASU to give financial statement users greater transparency about entities’ credit-risk exposures and the allowance for credit losses.The disclosures provide financial statement users with additional information about the nature of credit risks inherent in entities’ financing receivables, how credit risk is analyzed and assessed when determining the allowance for credit losses, and the reasons for the change in the allowance for credit losses.Accounting Standards Update No. 2011-01 “Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update 2010-20” (“ASU 2011-01”) was issued in January 2011 and delayed the effective date of the ASU 2010-20 disclosures pertaining to troubled debt restructurings.The disclosures required by ASU 2011-01 are effective for interim and annual periods beginning after June15, 2011.Effective December31, 2010, we adopted the provisions of ASU 2010-20 requiring end of period disclosures about credit quality of financing receivables and the allowance for credit losses.ASU 2010-20 provisions encourage, but do not require, comparative disclosures for earlier reporting periods that ended before initial adoption.The adoption of the remaining provisions of ASU 2010-20 and ASU 2011-01 is not expected to have a material impact on the Corporation’s consolidated financial position, results of operations or cash flows. Accounting Standards Update No. 2011-02 “A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring” (“ASU 2011-02”) was issued in April 2011.ASU 2011-02 provides additional guidance to assist creditors in determining whether a creditor has granted a concession and whether a debtor is experiencing financial -6- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS difficulties for purposes of determining whether a restructuring constitutes a trouble debt restructuring.ASU 2011-02 will be effective for interim and reporting periods beginning after June15, 2011 and should be applied retrospectively to the beginning of the 2011 annual period.The adoption of ASU 2011-02 is not expected to have a material impact on the Corporation’s consolidated financial position, results of operations or cash flows. Fair Value Measurement – Topic 820 Accounting Standards Update No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“ASU 2011-04”) was issued in May 2011.The amendments in ASU2011-04 change the wording used to describe many of the requirements in GAAP for measuring fair value and for disclosing information about fair value measurements.For many of the requirements, the FASB does not intend for ASU 2011-04 to result in a change in the application of the requirements in GAAP.The amendments required by ASU 2011-04 should be applied prospectively and are effective for fiscal years and interim periods within those years, beginning after December15, 2011.The adoption of ASU 2011-04 is not expected to have a material impact on the Corporation’s consolidated financial position, results of operations or cash flows. Comprehensive Income – Topic 220 Accounting Standards Update No. 2011-05 “Presentation of Comprehensive Income” (“ASU 2011-05”) was issued in June 2011.The FASB issued ASU 2011-05 to improve the comparability, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income.ASU 2011-05 eliminates the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity.ASU 2011-05 requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.The provisions of ASU 2011-05 should be applied retrospectively and are effective for fiscal years and interim periods within those years, beginning after December15, 2011.The adoption of ASU 2011-05 is not expected to have a material impact on the Corporation’s consolidated financial position, results of operations or cash flows. (3) Cash and Due from Banks The Bank is required to maintain certain average reserve balances with the Board of Governors of the Federal Reserve System.Such reserve balances amounted to $4.0million at June30, 2011 and December31, 2010 and are included in cash and due from banks in the Consolidated Statements of Condition. As of June30, 2011 and December31, 2010, cash and due from banks included interest-bearing deposits in other banks of $24.4million and $50.5million, respectively. (4) Securities The amortized cost, gross unrealized holding gains, gross unrealized holding losses, and fair value of securities by major security type and class of security at June30, 2011 and December31, 2010 were as follows: (Dollars in thousands) Amortized Unrealized Unrealized Fair June30, 2011 Cost (1) Gains Losses Value Securities Available for Sale: Obligations of U.S. government-sponsored enterprises $ $ $
